Citation Nr: 0215529	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  96-51 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969, 
and from November 1972 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in April 
2001, but was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review.  


FINDINGS OF FACT

1.  The veteran had overseas service in Thailand from 
November 1966 to November 1968; he did not participate in 
combat. 

2.  There is no credible supporting evidence that the 
veteran's alleged stressors actually occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed PTSD as a result 
of military service.  He notes that he served nearly two 
years in Thailand during the period of the Vietnam conflict.  
The veteran also notes that he has multiple current diagnoses 
of PTSD, and that he has undergone frequent treatment for 
this disability since 1996.  He argues that he was exposed to 
stressors during his service in Southeast Asia that have 
resulted in the development of PTSD.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159) (VCAA).  The Board finds that 
these duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claim, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  The RO 
contacted the veteran by letters in April 1996, December 
1996, and September 1999, and notified him that he should 
provide a list of stressors and pertinent information related 
to his claimed stressors.  The veteran's personnel records 
have been obtained.  The RO has attempted to verify the 
veteran's claimed stressors on multiple occasions by 
contacting the Department of the Army and U.S Armed Services 
Center for Research of Unit Records.  The history of the 
veteran's unit for the period during the veteran's service in 
Southeast Asia has been obtained, as well as other 
appropriate unit records.  The Army was requested to provide 
all pages from the veteran's personnel file showing unit 
assignment, dates of assignment, participation in combat 
operations, wounds in action, awards and decorations, and 
travel outside the country for the veteran's two periods of 
service in September 1999 and March 2000, and these records 
appear to have been received.  Official verification of the 
dates of the veteran's active service was again requested and 
was received in June 2002.  The veteran was mailed letters 
concerning the VCAA in February 2001 and June 2001.  The June 
2001 letter notified the veteran that he should submit 
information concerning all sources of treatment for his 
claimed PTSD, and informed him that VA would help him to 
obtain these records.  The record shows that VA treatment 
records dating from shortly after the veteran's discharge 
from service through 2001 have been obtained, as well as 
records from the Social Security Administration and private 
sources.  The veteran offered testimony in support of his 
claims at a hearing before a hearing officer at the RO.  The 
Board must conclude that the duties to notify and assist have 
been completed, and that the veteran was made aware of what 
evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Additionally, if the claimed stressor is related 
to the claimant having been a prisoner-of-war, prisoner-of-
war experience which satisfies the requirements of [38 
C.F.R.] § 3.1(y) of this part will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed stressor.  38 C.F.R § 3.304(f) (as in effect 
prior to March 7, 1997).

Service connection for PTSD required medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evaluation, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardship's 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (effective March 7, 1997).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154.

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In VAOPGCPREC 12-99 (October 18, 1999), the General Counsel 
of the VA concluded that the phrase "combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b) required "that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  It was further indicated that the issue 
of whether any particular set of circumstances constituted 
engagement in combat with the enemy for purposes of 
38 U.S.C.A. § 1154(b) must be resolved on a case-by-case 
basis.  In Gaines v. West, 11 Vet. App. 353 (1998), the Court 
held that VA is not required to accept the veteran's 
assertions that he was in combat.  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  

A review of the veteran's personnel records shows that he 
served in Thailand from November 1966 to November 1968.  He 
served with the 538th Engineer Battalion, Company D.  His 
principal duty was a cook.  The veteran did not receive any 
awards or citations that would commonly signify that he 
participated in combat.  

The veteran's service medical records are negative for 
evidence of a psychiatric disability.  

The initial evidence of treatment for any type of psychiatric 
disability is contained in VA hospital records dated June 
1974.  These records include a diagnosis of chronic 
alcoholism.  Other VA treatment records in the 1970s and 
1980s show additional treatment for this disability.  
September 1982 and October 1982 records include diagnoses of 
generalized anxiety disorder, anxiety, and depression.  VA 
treatment records from 1994 to 1996 include diagnoses of 
depression, bipolar disorder, ethanol abuse, neurosis, and 
dysthymia.  There are no medical opinions that relate any of 
these diagnoses to active service.  

VA treatment records dated November 1995 show that the 
veteran was seen for an evaluation by a psychologist.  The 
veteran reported that he had been stationed in Thailand for 
more than 23 months from 1966 to 1968.  He stated that his 
buddies were killed, and that the airbase at which he was 
stationed came under frequent sapper attack.  

The veteran was admitted to a VA hospital from November 1995 
to December 1995.  The discharge summary includes a diagnosis 
of PTSD.  He was noted to have served in Southeast Asia from 
1966 to 1968, although there was no medical opinion that 
explicitly related the diagnosis of PTSD to his active 
service.  

The veteran submitted a claim for service connection for PTSD 
in March 1996.  He said that he was in Vietnam from 1966 to 
1968, but added that he was in Company D of the 538th  
Engineers with a homebase in Thailand.  The veteran said that 
he was a mess sergeant.  He stated that while he did not 
serve in a direct combat role, he and his men were often on 
the receiving end of enemy attacks.  The veteran added that 
he was exposed to hundreds of dead, wounded, maimed, and 
burned soldiers who passed through his airbase.  He noted 
that his unit was stationed near the Cambodian border, which 
involved them not only with the Vietnamese, but with the 
Khmer Rouge.  The veteran said that he witnessed many 
civilian atrocities, including public executions.  

VA treatment records from 1996 show that the veteran 
participated in a Vietnam therapy group.  

VA social worker records from January 1996 state that the 
veteran served two tours in Vietnam.  He served as a cook in 
the war zone.  In referring to the veteran, the examiner 
stated that "in his own words" he saw many dead and shot up 
bodies.  

In a June 1996 letter to the RO, the veteran stated that he 
should be service connected as a result of the mental wounds 
that resulted from caring for his father, who was a wounded 
veteran of World War II.  He also stated that he had lost his 
best friend, D.N., and learned of his death by reading of it 
in the Stars and Stripes.  

Additional stressor statements were received from the veteran 
in June 1996.  He stated that he believed he had developed 
PTSD because every day in Thailand had been stressful to him, 
and that here had been a secret war in Thailand.  

A VA hospital summary of treatment from September 1996 to 
November 1996 includes a diagnosis of generalized anxiety 
disorder.  The veteran complained of flashbacks to Vietnam. 

VA treatment records from 1997 show that the veteran 
continued to attend a Vietnam veteran's group.  

In a February 1997 letter, a VA social worker noted that he 
had first seen the veteran in October 1995.  The veteran had 
reported memories and nightmares of the Vietnam war.  
Currently, the veteran attended the Vietnam support group 
regularly.  The social worker stated that the veteran was 
making an honest effort to deal with his PTSD symptoms.  

A stressor statement from the veteran was received in March 
1997.  He stated that after service, he cared for his father 
but watched him die from wounds received in World War II.  He 
noted that he had a lot of friends who died in Vietnam.  The 
veteran said that he saw a lot of death during his 23 months 
in Southeast Asia.  He noted that he did not receive a Purple 
Heart or Combat Infantryman's Badge.  He said that his best 
friend D.N. had entered the Army with him and had died during 
service.  The veteran also reported that another friend had 
committed suicide after service.  Finally, the veteran said 
he had flashbacks of his Thai girlfriend and their two 
children, who he had to leave in Thailand.  

The veteran offered testimony before a hearing officer at the 
RO in March 1997.  He noted that he had been diagnosed with 
PTSD, and was undergoing treatment for this disability.  The 
veteran described two stressors which he believed resulted in 
his disability.  The first stressor was an incident in which 
one of his kitchen workers had been executed for allegedly 
stealing a can of jelly.  The veteran said that he had failed 
to give her a note saying that she had permission to take the 
jelly home, and that the Thai guards had found her with the 
jelly and executed her the next day.  When asked he if had 
seen the execution, the veteran replied that he heard the 
shots, and then walked over and saw the body.  The veteran 
noted that he had been friendly with the girl and her family, 
and felt guilt for her death.  He stated that this incident 
had also been witnessed by his commanding officer, Captain 
T.D., and N.M.  The second stressor reported by the veteran 
was witnessing the execution of three men by the Khmer Rouge.  
He stated that the Khmer Rouge played with the prisoners for 
about an hour, then tied them up and shot them in the back of 
the head.  The veteran said that he was with J.C., at the 
time, who was another American cook.  See Transcript.  

The veteran submitted another stressor statement in April 
1997.  For his first stressor, he noted that he was the mess 
sergeant for his company in Thailand.  The veteran said that 
there was a local girl who worked in the kitchen with him.  
He gave her a can of jelly to take home to her family, but 
forgot to give her a note to this effect.  As the girl was 
leaving the base, Thai guards caught her with the jelly, and 
as she did not have a permission slip, believed she was a 
thief.  The next day, as the veteran watched, the Thai guards 
executed the girl by shooting her in the head.  The veteran 
said another American, N.M., had witnessed the execution, but 
this man died after discharge from service.  As an additional 
stressor, the veteran said that the area of Thailand in which 
he was stationed was frequented by the Khmer Rouge.  The 
veteran stated that he and another American had witnessed the 
execution of three men by the Khmer Rouge, who shot them in 
the head.  The veteran added that the other American who 
witnessed the executions, a Captain D. was later killed in 
combat.  

The RO contacted what is now the Department of the Army and 
U.S Armed Services Center for Research of Unit Records in May 
1997 and requested assistance in verifying the veteran's 
claimed stressors.  Copies of his stressor statements and 
military records were forwarded.  

VA hospital records from June 1997 to July 1997 show that the 
veteran was admitted for treatment of PTSD problems.  It was 
his fifth inpatient PTSD hospitalization since 1994.  The 
summary noted that the veteran was stationed in Vietnam, and 
was in combat.  The progress notes state that the veteran's 
primary duty in Vietnam included being a squad leader for a 
rifle company.  The veteran cited two incidents as traumatic 
memories.  The first was of the November 1996 suicide of one 
of his best friends from the Army.  They had been 
hospitalized for treatment of PTSD together, but his friend 
had killed himself after he got home.  The second incident 
occurred in September 1967 in the vicinity of Tong Po, 
Thailand.  The veteran stated that he was aboard a helicopter 
delivering supplies to a company in the bush when they were 
caught by two companies of the North Vietnamese Army.  One of 
his friends stepped on a mine as he was getting out of the 
helicopter and had his leg blown off.  They were unable to 
rescue him for a day and a half.  The diagnoses at discharge 
included PTSD.  

The veteran was afforded a VA examination for PTSD in 
September 1997.  The examiner stated that the veteran had 
been in the Thailand area of Vietnam.  The veteran's reported 
traumatic events were the death of one his kitchen workers 
for stealing, and the suicide of a friend after service.  The 
examiner said the veteran apparently did not actually see the 
execution of the woman, but walked over and saw the body 
afterwards.  The veteran reported numerous long-standing 
psychiatric symptoms which he believed were related to his 
experiences in Vietnam and subsequent to leaving Southeast 
Asia.  Following the examination, the diagnoses included 
PTSD.  

A September 1997 statement from a VA readjustment counselor 
therapist notes that the veteran had entered his program in 
August 1997.  The veteran had a dual diagnosis of PTSD and 
alcohol abuse.  His PTSD was chronic.  An additional 
assessment by a doctor with the Vet Center received at this 
time stated that the veteran was Vietnam combat veteran.  The 
assessment stated that the Mississippi Combat Scale indicated 
PTSD symptoms in the severe range across all indices.  

VA treatment records from November 1997 show that the veteran 
attended the Vietnam veteran's group.  The veteran indicated 
that his anger over the war was as fresh as it was when he 
left Vietnam.  

VA hospital records from February 1998 to March 1998 state 
that the veteran was admitted to the intensive trauma 
program.  March 1998 treatment records state that the veteran 
was doing fair.  The veteran remembered that he had 
participated in killing an entire Vietnamese family.  
Additional March 1998 treatment records indicate that the 
veteran's primary traumatic memories from Vietnam were 
addressed.  These included seeing a Vietnamese family that 
had been shot to death, an incident in which a solider 
stepped on a land mine and they could not get help to him for 
six hours, and finding out that his good friend D. had been 
killed.  

The veteran was hospitalized at a VA facility in May 1998.  
The diagnosis at discharge was PTSD.  

A reply from the U.S Armed Services Center for Research of 
Unit Records was received in June 1998.  This included a unit 
history from 1965 to 1970 for the 538th Engineer Battalion, 
as well as extracts from the units Operational Reports-
Lessons Learned documents from April 1968 to October 1968.  
These records state that the mission of Company D to which 
the veteran was assigned included constructing Camp Samae 
San, Sattahip Cantonment Area, Route 304, and the Korat 
Logistical Complex in Thailand.  Morning reports showed that 
Captain T.D. was assigned to the veteran's unit during his 
tour.  Available casualty data did not list Captain T.D. as 
wounded or killed in action.  The Board notes that a careful 
review of the information provided is negative for a 
description of any of the stressors supplied by the veteran, 
including the execution of the woman who worked in his 
kitchen by Thai guards.  The report does note some problems 
with the Thai security guards, including a lack of training, 
failure of the sentinels to challenge persons entering their 
posts, a lack of motivation and dedication to duty, and being 
absent without leave from duty.  A program of training by 
military police was recommended.  The records are also 
negative for reference to activities by the Khmer Rouge, 
including executions.  Finally, the unit records are negative 
for any reference that would indicate this unit was ever 
under enemy attack or suffered any casualties as a result of 
enemy action while in Thailand.  

A VA hospital summary of hospitalization in August 1998 shows 
that the veteran was admitted for treatment of PTSD.  He was 
hospitalized on a second occasion from August 1998 to 
September 1998 for treatment of PTSD.  

An evaluation and assessment of the veteran was conducted by 
a private psychologist in September 1998 and October 1998.  
The veteran reported many symptoms related to his Vietnam 
experiences.  In summary, the examiner stated that the 
veteran was a combat Vietnam veteran.  It was the opinion of 
the examiner that the veteran suffers from PTSD related to 
his Vietnam experience.  

The veteran was admitted to the PTSD recovery program from 
May 1999 to June 1999.  He reported traumatic memories of his 
combat experiences in Vietnam.  These included an incident in 
which the veteran was unable to rescue a wounded friend 
during an intense firefight, and one in which a wounded girl 
was killed after the veteran's sergeant returned sniper fire.  
The veteran was reported to have had other traumatic 
incidents during his two tours in Vietnam.  The summary 
stated that the veteran continued to struggle with severe and 
chronic PTSD.  

Records from the Social Security Administration include the 
report of an October 1999 mental status examination.  The 
veteran was noted to have served two years in Southeast Asia.  
The diagnoses included PTSD.  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

The Board finds that the veteran did not engage in combat 
during active service.  His personnel records are negative 
for any decoration or award that would signify combat.  His 
awards include the Vietnam Service Medal, and the Vietnam 
Campaign Medal.  However, as information obtained by the RO 
and provided to the veteran in the June 2000 supplemental 
statement of the case indicates, personnel serving in 
Thailand in direct support of operations in Vietnam were 
eligible for these medals.  The veteran's personnel records 
show that he served for two years in Thailand, but are 
negative for any indication that he ever served in Vietnam.  
His principal duty was a cook, which in and of itself would 
not rule out combat, but is not a duty that would generally 
be presumed to have exposed him to combat.  The unit history 
for the 538th Engineer Battalion for the veteran's period of 
service as well as the morning reports that have been 
obtained are completely negative for any indication that the 
veteran's unit was ever engaged in combat, attacked by 
sappers, or otherwise exposed to enemy attack in Thailand.  
Finally, in spite of the many VA medical records in which the 
veteran appears to state that he was exposed to combat, the 
Board notes that the veteran's March 1996 claim said that he 
had not served in a direct combat role, and he did not 
testify that he had served in combat at the March 1997 
hearing.  Therefore, the Board must conclude that the veteran 
did not engage in combat with the enemy during service.  

As the veteran did not engage in combat during active 
service, there must be independent evidence to corroborate 
the veteran's statements as to the occurrence of his claimed 
stressors.  Doran, 6 Vet. App. at 288-89 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio, 
9 Vet. App. at 166 (1996). 

The Board finds that there is no supporting evidence that the 
veteran's claimed in-service stressors ever occurred.  The VA 
medical records show that the veteran has repeatedly claimed 
to have been involved in combat operations in Vietnam.  At 
various times, he has apparently claimed to have been in 
charge of a rifle squad in Vietnam in combat, to have either 
participated in or witnessed the killing of a Vietnamese 
family, to have been helicoptered into a landing zone that 
was under attack by Vietnamese soldiers, and to have 
witnessed the death of a wounded girl in an exchange of 
sniper fire in Vietnam.  As noted above, there is no evidence 
to support the veteran's contentions that he ever 
participated in combat or was ever in Vietnam, and these 
stressors as well as any other stressors claimed to have 
occurred in Vietnam are neither credible or verified.  At 
this juncture, the Board also notes that as the diagnoses of 
PTSD from VA records dated September 1996 to November 1996, 
February 1997, June 1997 to July 1997, the September 1997 
readjustment counselor, February 1998 to March 1998, 
September 1998 to October 1998, and from May 1999 to June 
1999 were each based on an inaccurate factual premise 
provided by the veteran, their accuracy may legitimately be 
questioned.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993), see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), Moreau v. Brown, 9 Vet. App. at 395-96 (1996); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

There are five remaining stressors alleged by the veteran 
that do not involve claimed events in Vietnam.  Two of these 
stressors, the veteran's care for his father and the suicide 
of a friend, happened after the veteran's discharge from 
service, and cannot serve as a stressor that would establish 
service connection.  The third stressor cited by the veteran 
was an incident in which he learned of the death of a friend 
in Vietnam.  The veteran has not submitted any supporting 
evidence to show that this event occurred.  However, the 
Board notes that the veteran does not claim to have witnessed 
his friend's death, was apparently in Thailand at the time he 
was killed, and first learned of the event in a publication 
some weeks after the fact.  None of the many medical records 
that include a diagnosis of PTSD have noted this stressor, 
much less explicitly stated that this was an event that was 
sufficient to result in the diagnosis of PTSD.  Therefore, if 
this event occurred, it does not constitute a stressor for 
purposes of a diagnosis of PTSD.  

The last two alleged stressors concern events claimed to have 
taken place in Thailand.  The first is the execution of a 
worker from the veteran's kitchen by Thai guards for 
stealing.  The unit history and other records do not mention 
this event.  In fact, these records suggest that the Thai 
guards were not nearly as vigilant or severe as suggested by 
the veteran.  The Board further notes that the veteran has 
given inconsistent versions of this event.  At the March 1997 
hearing, the veteran testified that he had not witnessed the 
execution, but walked over afterwards and saw the body.  
However, in April 1997 the veteran wrote that he had 
witnessed her death.  The veteran also supplied a different 
set of witnesses to this event on these occasions, who he 
says are now dead.  As there is no independent evidence to 
corroborate the veteran's claimed stressor, the Board finds 
that it is not verified.  

Similarly, the last claimed stressor, which involves 
witnessing the execution of three men by the Khmer Rouge, is 
not corroborated by independent evidence.  The unit history 
does not mention this event, and also fails to mention any 
activity by the Khmer Rouge in Thailand.  The veteran has 
again stated that the other witnesses to the event are dead.  
Finally, in regards to both this incident and the incident 
involving the death of the kitchen worker, the Board must 
note that given the veteran's many unsupported claims to have 
participated in combat in Vietnam, his credibility as to 
other claimed stressors has been damaged.  As none of the 
alleged stressors involving Thailand have been corroborated, 
then the September 1997 diagnosis of PTSD reached on the 
basis of these events is again questionable.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993), see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995), Moreau v. Brown, 9 Vet. 
App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

As there is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred, the 
Board must find that the preponderance of the evidence is 
against his claim for entitlement to service connection for 
PTSD.  38 C.F.R. 3.304(f).  






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

